DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election of Species
This application contains claims directed to the following patentably distinct species: 
Elect a single method of preparing a drug-releasing hydrogel by defining EACH of the following with specificity:
(1) 	As to claim 1, step (a):
(a)	Elect (and provide the chemical structure of) a single first multi-armed polymer;
(b)	Elect (and provide the chemical structure of) a single orthogonal first functional group;
(c)	Elect (and provide the chemical structure of) a single orthogonal second functional group; and
(d)	provide the chemical structure of the elected first multi-armed polymer terminated by the elected first and second orthogonal functional groups;
(2)	As to claim 1, steps (b) and (e):
(a) 	Elect (and provide the chemical structure of) a single linker;
(b)	Elect a single drug;
(c)	Elect (and provide the chemical structure of) a single third functional group that reacts with the first orthogonal functional group of the first multi-armed polymer; 
and
 (3) 	As to claim 1, steps (c) and (d):
	(a)	Elect (and provide the chemical structure of) a single crosslinker;
(b)	Elect (and provide the chemical structure of) a single second multi-armed polymer;
(c)	Elect (and provide the chemical structure of) a single fourth functional group that reacts with only the second orthogonal functional group of the first multi-armed polymer; 
(d)	provide the chemical structure of the elected crosslinker (comprising said elected fourth functional group) coupled with the elected second multi-arm polymer;
(4)	Elect whether the elected method comprises steps (b) and (c) or steps (d) and (e); 
(5)	IF the elected method comprises steps (b) and (c), then:
(a)	provide the chemical structure of the derivatived first polymer which is obtained by reacting the elected linker-drug conjugate comprising said third functional group (elected in 2(d) above) with the elected first multi-armed polymer terminated by the elected first and second orthogonal functional groups (elected in 1(d) above); and
(b)	provide the chemical structure of the drug-releasing degradable hydrogel which is obtained by reacting the derivatived first polymer (elected in 5(a) above) with the elected crosslinker (comprising said elected fourth and
(6)	IF the elected method comprises steps (d) and (e), then:
(a)	provide the chemical structure of the crosslinked polymer which is obtained by reacting the elected first multi-armed polymer terminated by the elected first and second orthogonal functional groups (elected in 1(d) above) with the elected crosslinker (comprising said elected fourth functional group) coupled with the elected second multi-arm polymer (elected in 3(d) above); and
(b)	provide the chemical structure of the drug-releasing degradable hydrogel which is obtained by reacting the elected crosslinked polymer (elected in 6(a) above) with the elected linker-drug conjugate (elected in 2(d) above);
(7)	Specify whether the linker-drug conjugate is degradable by a beta elimination reaction; and
(8)	Specify whether the crosslinker is degradable by a beta elimination reaction.
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record.  Furthermore, there is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  For example, the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries).  Accordingly, Applicant is required under 35 U.S.C. 121 to (i) elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable even (ii) identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.  Currently, claim 1 is generic.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached Monday through Thursday, and every other Friday, 7:30 am – 5:30 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611